OPINION — AG — ** COMMISSIONERS OF THE LAND OFFICE — PURCHASE OF BONDS ** PURSUANT TO ARTICLE XI, SECTION 6, OKLAHOMA CONSTITUTION, AND 64 O.S. 51 [64-51], THE COMMISSIONERS OF THE LAND OFFICE MAY INVEST IN MERCHANT MARINE BONDS, SMALL BUSINESS ADMINISTRATION DEBENTURES, GOVERNMENT NATIONAL MORTGAGE ASSOCIATION PARTICIPATION CERTIFICATES, UNITED STATES POSTAL SERVICE BONDS, NEW COMMUNITIES DEBENTURES, GENERAL SERVICES ADMINISTRATION DEBENTURES, AND WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY DEBENTURES, AND WORLD BANK NOTES, ALL OF WHICH ARE BACKED BY THE FULL FAITH AND CREDIT OF THE UNITED STATES GOVERNMENT; AND MAY 'NOT' INVEST IN BANKS COOPERATIVES, THE TENNESSEE VALLEY AUTHORITY, THE FEDERAL HOME LOAN NOTES, FEDERAL INTERMEDIATE CREDIT BANK DEBENTURES, FEDERAL LAND BANK BONDS, FEDERAL NATIONAL MORTGAGE ASSOCIATION DEBENTURES, AND FEDERAL NATIONAL MORTGAGE ASSOCIATION CAPITAL DEBENTURES. (COMMON SCHOOL, EDUCATIONAL FUNDS, SECURITIES, SCHOOL LANDS, FUNDS) CITE: ARTICLE XI, SECTION 6, OPINION NO. 73-277, OPINION NO. 73-312 (MIKE D. MARTIN)